                                                                                                       E-FILED
              Case: 19-2342                  Document: 1-3   Filed: 07/16/2019  Pages:
                                                                         Wednesday,      1 2019 (143
                                                                                    17 July,            of 144)
                                                                                                    03:03:48  PM
                                                                                Clerk, U.S. District Court, ILCD

     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                               Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                     Phone: (312) 435-5850
             Chicago, Illinois 60604                                           www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 July 16, 2019


 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 19-2342

                    Caption:
                    IN RE:
                      ADAM GIBSON, et al.,
                           Petitioners


                    District Court No: 1:17-cv-01201-SEM-EIL
                    Clerk/Agency Rep Shig Yasunaga
                    District Judge Sue E. Myerscough




 If you have any questions regarding this appeal, please call this office.




 form name: c7_Docket_Notice_short_form(form ID: 188)
